 TOGETHER WE STAND WOMEN'S GUILD393Together We Stand Women's Guild Day Care Centerand District Council 1707, Community andSocial Agency Employees Union, American Fed-eration of State, County and Municipal Employ-ees, AFL-CIO. Case 29-CA-7824June 5, 1981DECISION AND ORDEROn November 24, 1980, Administrative LawJudge Michael O. Miller issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.'The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2and conclusions of the Administrative Law Judgeand to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Together WeStand Women's Guild Day Care Center, Brooklyn,New York, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.I Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the brief adequately present theissues and the positions of the parties.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.We note additionally that, to the extent that Respondent's exceptionsassert the existence of facts that are not a part of the formal recordherein, we are unable to consider such evidence absent a showing that itwas newly discovered or not previously available. See Sec. 102.48(b) and(d)(l) of the Board's Rules and Regulations That showing has not beenmade here.To the extent that a portion of the exceptions may he considered amotion to reopen the record, that motion is hereby denied. See Sec102.48(dXl) of the Board's Rules.3 Member Jenkins would award interest on backpay in accordancewith his dissent in Olympic Medical Corporation, 250 NLRB 146 (1980).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,256 NLRB No. 64the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT interrogate or poll our em-ployees concerning their membership in orsupport for District Council 1707, Communityand Social Agency Employees Union, Ameri-can Federation of State, County and MunicipalEmployees, AFL-CIO, or any other union.WE WILL NOT discriminatorily discharge,demote, or deny educational opportunities toour employees because of their union activi-ties, membership, or support.WE WILL NOT fail and refuse to bargainwith the Union in good faith concerningwages, hours, and other terms and conditionsof employment by unilaterally changing theworking conditions of our employees and WEWILL rescind the personnel practices and pro-cedures which were announced on February26, 1980.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights to self-organi-zation, to form, join, or assist District Council1707, Community and Social Agency Employ-ees Union, American Federation of State,County and Municipal Employees, AFL-CIO,or any other labor organization, to bargaincollectively through representatives of theirown choosing, and to engage in other concert-ed activities for the purpose of collective bar-gaining or other mutual aid or protection or torefrain from any or all such activities.WE WILL offer Carol Black, Dewey Stovall,and Arlene Henry immediate and full rein-statement to their former positions, or, if thosepositions no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges, andWE WILL permit Arlene Henry to participateas an acting group teacher under the studyplan, and WE WILL make all of them whole for 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDany losses suffered by reason of our unlawfulconduct, with interest.TOGETHER WE STAND WOMEN'SGUILD DAY CARE CENTERDECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thiscase was heard in New York, New York, on September29 and 30, 1980, based on a charge filed by DistrictCouncil 1707, Community and Social Agency EmployeesUnion, American Federation of State, County and Mu-nicipal Employees, AFL-CIO, herein called the Union,on March 3, 1980, and a complaint issued on behalf ofthe National Labor Relations Board, herein called theBoard, by the Regional Director of Region 29 of theBoard, on April 22, 1980. The complaint alleges that To-gether We Stand Women's Guild Day Care Center,'herein called Respondent, or the Center, has violatedSection 8(a)(l), (3), and (5) of the Act. Respondent'stimely filed answer, as amended at hearing, denies thecommission of any unfair labor practices.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and to cross-examine witnesses, to argue orally, and to file briefs. Nobriefs were filed.Based upon the entire record herein, including mycareful observation of the witnesses and their demeanor,I make the following:FINDINGS OF FACTI. RESPONDENT'S BUSINESS AND THE UNION'S LABORORGANIZATION STATUS-PRELIMINARYCONCLUSIONS OF LAWRespondent is engaged, in the borough of Brooklyn,city and state of New York, in the operation of a daycare center. It is funded by the Federal and state govern-ments through the Agency for Child Development of thecity of New York. Jurisdiction is not in issue. The com-plaint alleges, and Respondent admits, facts sufficient toestablish that Respondent meets the Board's standards forthe assertion of jurisdiction over day care enterprises.2Itherefore find and conclude that, at all times materialherein, Respondent has been an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.The complaint alleges, Respondent admits, and I findand conclude that the Union is, and has been at all timesmaterial herein, a labor organization within the meaningof Section 2(5) of the Act.The name of Respondent appears as amended at hearing.2 See Salt d Pepper N.ursery School & Kindergarten No. 2, 222 NLRB1295 (1976). See also Young Women's Christian Association of MetropolitanChicago, 235 NLRB 788 (1978), and other cases cited therein.II. THE UNFAIR LABOR PRACTICESA. Background and Union ActivityRespondent was founded in about 1972; it providesday care for the children of approximately 100 families.During the fall of 1979, there were a number ofchanges in the leadership at Respondent's facility. Shir-ley Payton, one of its founders, had been its executive di-rector from 1972 until August 1979. She was replaced inthat capacity by Sylvia Stovall. Stovall remained untilDecember and she was, in turn, replaced by Vivian Best.Ruth A. Glover became chairperson of Respondent'sboard of directors in January 1980, succeeding MiltonStroud. At that same time, Shirley Payton reappeared asRespondent's representative for labor relations purposes,an admitted agent.The current union activity began in late October 1979when the Union's representative, Willie Golphin, re-ceived a call from Dewey Stovall, an assistant teacher,asking that he arrange a meeting with the Center's staff.Golphin held a meeting, with the apparent knowledgeand permission of the Center's management, in the stafflounge on November 1. Over the course of about a hourand a half, he met with 12 employees and secured signedunion authorization cards from 10 of them. Golphin gaveadditional literature and cards to Dewey Stovall, whopassed out cards to the remaining employees, asked themto sign, and discussed the Union with virtually all of theemployees. Shirley Payton learned of this union activityfrom some of the employees during November or De-cember. Best and Glover learned of the activity soonafter they came on board; Best admitted hearing fromemployees that Dewey Stovall had distributed unioncards. The Union sent Respondent a demand for recogni-tion on December 6; the Center did not respond.On January 18, 1980,3a petition for representationelection was filed by the Union and a meeting, for thepurpose of agreeing to the terms of an election, was heldon January 31, 1980. Payton, Glover, and Best represent-ed Respondent. In the course of this meeting, Golphinheard Payton say that she did not believe that unionswere good for day care centers because they placed re-strictions on the employees who could be hired and pre-vented the centers from hiring the people they believedwere best suited for particular jobs. He also heardPayton say that she knew that Dewey Stovall was in-strumental in bringing the Union in.4Respondent andthe Union agreed to a consent election.The representation election in Case 29-RC-2945 wasconducted on February 26, 1980, and a majority of theemployees in an appropriate unit5voted in favor ofI All dates hereinafter are 1980 unless otherwise specified.4Golphin's testimony is uncontradicted.The unit for collective bargaining, admitted by Respondent to consti-tute a unit appropriate for the purposes of collective-bargaining withinthe meaning of Section 9(b) of the Act, includes:All full-time and regular part-time group teachers, assistant groupteachers, teaching aides, bookkeepers, assistant bookkeepers, cooks,helpers and maintenance employees employed by Respondent at itsLexington Avenue center, exclusive of all other employees, includ-ing the executive director, educational director, assistant director,guards and supervisors as defined in Section 2(11) of the Act. TOGETHER WE STAND WOMEN'S GUILD395having the Union as their collective-bargaining repre-sentative. The Union was so certified on March 13, 1980.Respondent does not now contest the Union's representa-tive status.B. Interrogation and Polling of EmployeesGlover's response, on learning of the union activityfrom Vivian Best and some of the employees, was to calla meeting for January 28, 1980. According to Glover'sown testimony, she told the staff "some different thingsabout the union," including what the dues would be fordifferent categories of employees and said, "if the unionwill come into the center you will have to follow rulesand regulations." According to Glover, "there was moreflexibility without the union." Two pieces of paper werethen passed around for the employees to sign. One wasan attendance roster; the other asked the employees tostate whether or not they wanted the Union, and why. Acouple of days before this meeting, Vivian Best hadtaken a similar paper around to some of the employees inthe Center and asked them to sign whether or not theywanted a union and why. Some signed, some asked ifthey had to and were told that they did not. At themeeting of January 28, according to the uncontradictedtestimony of Arlene Henry, Glover said that she hadsent a paper around "and that when the Board requestedyou to do something you do it or else it's insubordina-tion." Glover continued, telling the employees that theUnion had asked her to get this information for the meet-ing scheduled for the following Thursday. Arlene Henryand an employee named McKinney voiced objectionsand questions concerning their obligation to sign Glov-er's questionnaire. To these objections, Glover stated,"You don't have to sign the paper if you don't want to,but you probably won't get the Union."Following the meeting, Shirley Payton called aboutfour or five employees and asked them how they feltabout the Union. Among those called was assistant book-keeper, Carol Black. Black told Payton that she was foranything that would make conditions at the Center betterand was told by Payton that, if Payton had felt that theUnion were any good, she would have brought it inwhile she was the director."[T]the basic premises in situations involving the ques-tioning of employees by their employer about union ac-tivities is that such questions are inherently coercive bytheir very nature." P.B.&S. Chemical Co., 224 NLRB 1, 2(1976). As the Board more recently stated, "Inquiries...probing into employees' union sentiments ...rea-sonably tend to coerce employees in the exercise of theirSection 7 rights ...even in the absence of threats ofreprisal or promises of benefits. The type of questioningat issue conveys an employer's displeasure with employ-ees' union activity and thereby discourages such activityin the future." PPG Industries, Inc., Lexington Plant,Fiber Glass Division, 251 NLRB 1146 (1980). The ques-tioning of employees involved in the instant case clearlycomes within these cogently stated principles. Indeed,the interrogation here took on a particularly coercivecast in view of Glover's implied threat of stricter workrules, her reference to the refusal to comply with the dir-ectives of Center's board of directors (to sign such aquestionniare) as insubordination, her unsupported andunsupportable claim to employees that refusal to sign herquestionnaire would prevent them from becoming repre-sented by the Union, and by the fact that the interroga-tion did not take place only once, but was repeated byRespondent's entire management team, Glover, Best, andPayton. Moreover, I note that the record contains noevidence of any legitimate purpose for conducting such apoll. Accordingly, I find that by the interrogation andpolling its employees concerning their union member-ship, activities, and desires, Respondent has violated Sec-tion 8(a)(l) of the Act.C. Violations of Section 8(a)(3) of the Act1. Changes in schedules and rulesIn the course of the January 28 meeting, Glover an-nounced that there would be changes in the teachers'work schedules and that, thereafter, the schedules wouldbe changed every 2 months. On February 1, Best imple-mented the change in the work schedules. At the sametime, there were changes in the teachers' room assign-ments. Respondent also changed the policy regardingwho would look after the children, and where, after 5o'clock in the evening. Previously, at 5 p.m., the teachersin the upstairs classrooms brought their children down tothe first floor; after February 1, all teachers were toldthey had to remain in their classrooms, with the children,until 6 p.m. At 6 p.m. they were permitted to bring anyremaining children downstairs. Finally, at this time, thestaff was told that they were not permitted time off fromwork to go to school.The General Counsel alleges that the foregoingchanges, particularly the new work schedules and thepolicy of rotation of those schedules every 2 months,was retaliation by Respondent for the employees' unionactivities in violation of Section 8(a)(3) of the Act. Re-spondent offered no explanation for these changes which,as will be shown infra, adversely affected a number ofemployees, particularly those who were active in, orwere known to be sympathetic toward, the Union. More-over, it appears that these changes, first announced at theJanuary 28 meeting where the coercive interrogationtook place, were the fulfillment of the implied threat byGlover that, if there were a union at the Center, therewould be less flexibility and more rigid adherence torules and procedures. Accordingly, I find that, by an-nouncing and implementing changes in the schedules andwork rules, Respondent has retaliated against its employ-ees for engaging in union activity, and has thereby vio-lated Section 8(a)(3) and (1) of the Act.2. Carol BlackCarol Black was an accounting student at ManhattanCommunity College. She was hired by Shirley Payton,then Respondent's director, in July 1979 as an assistantbookkeeper working about 15 hours per week. Sheworked with and under a full-time bookkeeper, AleathiaHarvin.In October 1979, Sylvia Stovall, who had become theCenter's director, told Black that she would have to take 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDa test, administered by the Agency for Child Develop-ment (ACD), in order to be verified as assistant book-keeper. Nothing was said to her as to what effect the testresults would have on her job. The first time, she tookthe test intended for bookkeepers and failed. In Novem-ber she took the proper exam for assistant bookkeepers.She failed that one also. In discussions with both SylviaStovall and Harvin following her unsuccessful efforts shewas told that her failure would have no impact on herjob; Stovall had been so instructed by representatives ofACD. She took the test again in late November and,once again, she failed. Following this second unsuccess-ful effort she again asked both Stovall and Harvinwhether her failure would affect her job. She was toldnot to worry, that she could take the test as often as shewanted.Black's employment earned credits for her academicprogram and, during November, Sylvia Stovall was re-quired to grade Black's work for the school. Stovallgave her an "A" at the end of that grading period, grad-ing her on her work habits.On January 31, 1980, Black reported for work at 3:30,signed in, sat down, and began her duties. Vivian Bestapproached her, said nothing, but dropped a letter on herdesk. The letter was her termination notice and it re-ferred to "several irregularities" in her work. It also im-plied that ACD required her discharge because she hadfailed the assistant bookkeepers' exam three times. Noone had ever discussed any irregularities with her orcomplained to her about any irregularities in the han-dling of the vouchers from the U.S. Department of Agri-culture on which she worked.Respondent claimed that Black was discharged be-cause an audit conducted by the U.S. Department of Ag-riculture (USDA) revealed Black's deficiencies in thehandling of the USDA vouchers and because of her re-peated failure of the assistant bookkeepers' exam. VivianBest claimed that the failure to pass the exam and beverified by ACD as an assistant bookkeeper mandatedher discharge. She admitted, however, that Black wassupposed to be paid out of the funding for substitute em-ployees and that, if she were, the failure to be verifiedwould not have required her discharge.Respondent produced, in response to the GeneralCounsel's subpena, an audit report from the USDA. Thatreport, the General Counsel's Exhibit 13, indicates thatthe audit commenced on February 15 and was completedon February 27, 1980, both dates after Black's discharge.It covered the period of July through December 1979.There was no direct reference to Carol Black. In gener-al, the auditor found the "accounting systems and inter-nal controls" adequate "to safeguard its assets [and]check the accuracy and reliability of accounting data...." There was some criticism of the handling ofchecks on the USDA cash account, i.e., too many voidedchecks, a void check not so recorded, checks used out ofsequence and two checks signed by an "unauthorizedsignor." The record does not establish these matters asbeing within Black's area of responsibility.The General Counsel contends, and I agree, that therecord evidence establishes that Respondent dischargedCarol Black because of her union activities and sympa-thies. Black had signed a card when requested to do soby Dewey Stovall. She was interrogated by ShirleyPayton only 3 days before her discharge and told Paytonthat she was in favor of anything which would improveconditions at the Center. Moreover, Respondent's expla-nations for Black's termination are clearly pretexual andtheir pretexual nature supports the inference that the realreason for her termination was an unlawful one. ShattuckDenn Mining Corporation v. N.L.R.B., 362 F.2d 466 (9thCir. 1966). Thus, the record does not support Respond-ent's statement that Black's failure of the verificationexam required that she be discharged. Moreover, 2 fullmonths had passed since Black's second failure of the as-sistant bookkeeper exam she was not warned that failureto take it again and pass it would result in her discharge.Her failure of that exam was tolerated until knowledgeof her union activity became clear.Respondent's evidence concerning the USDA auditsimilarly does not support the action it took againstCarol Black. The record evidence does not indicate that,prior to Black's discharge, any of her work had been au-dited or that any adverse report regarding her work hadcome to Respondent's attention.Moreover, the record reflects Respondent's animustoward the employees' union activity, as demonstratedby both lawful and unlawful statements and actions.Accordingly, I find that Carol Black was dischargedon January 31 because of her union membership, sup-port, and sympathies, and that that discharge violatedSection 8(a)(3) and (1) of the Act.3. Arlene HenryArlene Henry began working at the Center as a substi-tute teacher in October 1973. Subsequently, her statuswas changed to that of permanent assistant teacher. Asthe job title implied, the assistant teacher worked under agroup teacher in the classroom carrying out the func-tions of the day care center, helping to meet the needs ofthe children. In March 1979, the group teacher underwhom Henry worked left. Without any formal promo-tion, Henry, who had become the only teacher remainingin the classroom, assumed the group teacher's responsi-bilities. Henry left the Center in December 1978 on ma-ternity leave and returned in late April 1979. On herreturn she was once again responsible, without any offi-cial notification, for the overall running of the classroom.In August 1979, Sylvia Stovall told Henry that she wasthe acting group teacher and as such, would be receivinga $2-per-day pay differential. From then on, Henry re-ceived that differential. She satisfactorily performed theduties of the acting group teacher.ACD provided for a category of teacher known asgroup teacher on the study plan. This permitted a teach-er, who could not be a group teacher because he or shedid not have a Bachelor's degree, but who lacked only32 or less credits toward such a degree, to function as agroup teacher if that teacher was working toward thedegree.6In April 1979, Henry requested to go on the6 Although the record is less than clear, it appears that this categoryalso provided for payment of tuition. TOGETHER WE STAND WOMEN'S GUILD397study plan. Then Director Payton told her that anotherteacher was still on it but that she would check into itand get back to her. In July, according to Henry, Paytontold her that the other teacher had completed the studyplan and the way was clear for Henry to go on it. Henrywas told to register for school. According to Payton,Henry was also told that participation in the study planwould require the approval of the Center's board of di-rectors.In September 1979 Henry gave Stovall a letter formal-ly requesting participation in the study plan, which re-quest Stovall took to the Center's board of directors. Itwas approved by Milton Stroud, Glover's predecessor aschairperson of that Board, on September 12, 1979. It wasthen too late for Henry to start in the September term,but ACD representatives told Stovall that Henry couldstart school in February, could continue to get the $2differential until then, and should furnish a letter fromthe college indicating that she was starting.On February 1, following the change in classroom as-signments, Henry discovered that there was now a groupteacher in her classroom on a permanent basis. Thoughnever formally informed, Henry assumed that she was nolonger the acting group teacher.On February 4, Henry started school, working to com-plete her Bachelor's degree requirements. She was noton any study plan. On the following day, Henry broughtthe bursar's receipt to Vivian Best and asked if sheshould give that receipt to Best or send it directly toACD. Best told Henry that she knew nothing about itand Henry told her of her understandings with Stovall,Payton, and the ACD representative that she would beon the study plan. Best replied that ACD did not decidewho participated, the Center's board of directors madethat decision. When Henry told Best that the board hadapproved, Best said she knew nothing of it.On February 9, Henry gave Best a letter directed tothe board of directors, Best and Payton asking why shehad been disqualified from the study plan. Best broughtthis letter to Glover's attention. According to Henry, shereceived no response. Glover, however, recalled tellingHenry, at some date not specified in this record, that shewould check into Henry's assertions that she had beenrecommended and approved for the position of groupteacher on the study plan. Finding nothing in the min-utes of the Board meetings on this subject, Glover subse-quently told Henry that she should have gotten the ap-proval in writing. These latter statements, it appears,were made in the staff meeting of February 26, held im-mediately after the election.The General Counsel contends that both the February1 demotion of Arlene Henry from acting group teacherto assistant group teacher and the subsequent withdrawalof the approval for Henry's participation in the studyplan were motivated by the union activity in whichHenry and the other employees engaged. The GeneralCounsel, I believe, has established a prima facie case thatsuch were the facts. Thus, the employees had engaged inunion activity, the employer had both knowledge of andanimus toward that activity, the particular employee hadengaged in union activity and had, in fact, spoken out inthe meeting of January 28, to object to Respondent's un-lawful interrogation, and the change of classroom assign-ments which adversely affected Henry was announced atthat January 28 meeting and implemented only 2 dayslater. That change, to place a group teacher in the class-room with her, had the effect of both demoting her toassistant teacher and, apparently, making her ineligible toparticipate as an acting group teacher on the study plan.It maybe that this change was properly motivated by le-gitimate economic or educational concern. However, onthe state of this record, there is no explanation for thischange and, in light of the General Counsel's prima faciecase the obligation to provide such an explanation restson the Respondent. See Wright Line, a Division of WrightLine, Inc., 251 NLRB 1083 (1980).7Accordingly, I amconstrained to conclude that Arlene Henry was demotedfrom the position of acting group teacher and was there-after denied participation in the study plan because ofher union activity and that of her fellow employees, inviolation of Section 8(a)(3) and (1) of the Act.4. Dewey StovallDewey Stovall8began working at the Center inMarch 1979 as an assistant teacher. He had been hired byShirley Payton. As previously noted, Dewey was theleading proponent of the Union and his union activitywas known to Respondent's management.In September 1979, Dewey enrolled in the New YorkSchool of Television. He attended class three nights perweek, Monday, Wednesday, and Friday, beginning at 6p.m. As that had been his normal quitting time, he re-quired and received permission from Stovall to leavework one-half hour early on those days in order to getto class on time.When Vivian Best became the Center's director,Dewey told her of the arrangement with Sylvia Stovallwhich permitted his attendance at school and asked Bestwhether this would cause any problems. She said that itwould not. Several days later, however, Best came intoDewey's classroom and told him that he would not beable to go to school, that there was a new rule, adoptedby the Board, which would preclude his leaving early.On the following day, Best told Dewey that he wouldhave to submit a letter to the Board, that there were nodocuments regarding his schooling in the file and norecord of Stovall giving him permission to leave early.Dewey checked his personnel file and found that an ear-lier letter from the school, which he had given to SylviaStovall, was not there.9On some occasions, parents were unable to pick uptheir children until 6 p.m. or later. When that occurred,the teachers would bring the children to the lobby.When this involved children left in Dewey's care, heThe citation to Wright Line assumes that there was a mixed motiva-tion in these changes It might as well be argued that Respondent's lackof explanation for the changes announced on January 28 indicates thatthere was no reason, apart from the union activily.' Dewey Stovall will hte referred to hereafter as Dewey, to avoid con-fusion with Sylvia Stovall, to whom he is not related9 There is some dispute between Dewey and Best over whetherDewey had permission to search his personnel file There is no question.however, but that the earlier correspondence from his college was not inthat file 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould see that they were left with a group teacher. Asof February 1, the teachers were told that they were re-quired to remain in their classrooms, with their students,until 6 p.m. Following this directive, Dewey did notleave work until 6 p.m.On February 25, one child remained in Dewey's class-room at 6 p.m. He brought the child downstairs, to thelobby, so that he could leave and go to class, for whichhe was already one-half hour late. A number of peoplewere in the lobby, including Ida Shackley, a substitute orassistant teacher, and a board member, Daniels. In theoffice adjacent to the lobby, with a minimal view of thatlobby through the window, were Glover and Best.Dewey put the child in Shackley's care and told her thathe was leaving. The receptionist asked him if he weregoing to sign out and he did. As he left, Glover and Bestlooked out of the office and observed him leaving, butdid not stop him.When Dewey reported to work at 10 a.m. on Febru-ary 26, the day of the election, Best called him into theoffice. She asked him why he had left a child alone andhe denied doing so. She then terminated him. She wouldnot let him go back to the classroom to get his personalbelongings. He received a letter of summary dismissalstating that he was discharged for leaving a child "aloneby himself."Best and Glover testified that Dewey Stovall was dis-charged because he left a child unattended in the lobby.They acknowledged that the child was left with a teach-er, Shackley, and a board member, Daniels. Shackley,according to Best, was a substitute teacher who hadworked that day. She was there, that evening, for an in-terview for a full-time job. Best contended that the rulewhich had been instituted on February 1 required both agroup teacher and an assistant teacher to remain withany children left beyond 6 o'clock and further requiredthat the teacher of the children involved would have tostay. They further contended that the New York HealthCode does not permit a child to be left without the su-pervision of a teacher.The record reflects that Dewey Stovall was the firstteacher to be terminated for leaving children allegedlyunattended. Another teacher, who, sometime in January,had left 15 children unattended in a classroom duringtheir rest period, was not discharged but only reprimand-ed. The New York City Health Code only requires thatchildren be adequately and competently supervised.Based on all of the foregoing, I must conclude thatRespondent's discharge of Dewey Stovall on February26 was motivated by his union activities and that anyother reason asserted for that discharge was entirely pre-texual. In so concluding I note the extent of Stovall'sunion activity, Respondent's knowledge of that activityand its animus toward it, the timing of that discharge tocoincide with the election, the disparate and discrimina-tory denial of a scheduling accommodation so that hecould further his education, the fact that the denial ofsuch an accommodation virtually forced Stovall to makeaccommodations in securing other teachers to watchover the remaining child or children, the failure of Re-spondent to prevent Stovall from leaving when they sawhim doing so, the fact that the child was not left withoutproper supervision, and the disparate punishment accord-ed to Stovall as compared to the teacher who left amuch larger group of children totally unattended and yetreceived only a reprimand. Accordingly, I find that Re-spondent discharged Dewey Stovall, not for any breachof its rule regarding the care of children, but rather be-cause of his union activities, membership, and support,and that, by such discharge, Respondent violated Section8(a)(3) and (1) of the Act.D. Unilateral Action in Violation of Section 8(a)(5) ofthe ActGlover had told the employees on January 28 thatthey would receive new personnel practices and proce-dures. At a meeting held with the staff at 7 p.m. on Feb-ruary 26, following the representation election which, aspreviously noted, the Union had won, Glover gave out anew personnel practice and procedures manual, read it tothe employees, and told them that these personnel prac-tices and procedures superseded all practices and proce-dures which had existed previously. The new practicesand procedures differ from and add new material tothose which had been in effect previously. Respondentinstituted these new practices and procedures withoutnotification to or bargaining with the Union. The Unionhas requested Respondent to bargain with it, by letter,but has received no response.It is axiomatic that, once a union is certified as the em-ployees' collective-bargaining representative, an employ-er may not unilaterally modify wages, hours, and work-ing conditions and that, between the election and certifi-cation, an employer takes such action at its peril. Theconduct of Respondent herein, coming immediately uponthe heels of the election, clearly was in derogation of itsobligation to bargain with the Union and violated Sec-tion 8(a)(5) of the Act. I so find.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(l), (3),and (5) of the Act, it will be recommended that Re-spondent be required to cease and desist therefrom andto take certain affirmative actions designed to effectuatethe policies of the Act.It having been found that Respondent discriminatorilydischarged Carol Black and Dewey Stovall, Respondentshall be required to offer them immediate and full rein-statement to their former positions or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and shall make them whole for any losses they may havesuffered by reason of the discrimination against them.Similarly, it having been found that Respondent discri-minatorily demoted Arlene Henry from the position ofacting group teacher to that of assistant teacher and dis-criminatorily denied her the opportunity to participate asan acting group teacher under the study plan, Respond-ent shall be required to offer her immediate and full rein-statement to her former position or, if that job no longerexist, to a substantially equivalent position, without prej-udice to her seniority or other rights and privileges, and---___ -__ __ -___ ----- TOGETHER WE STAND WOMEN'S GUILD399shall make her whole for any losses she may have suf-fered by reason of the discrimLnation against her. Allbackpay due under the terms of this Order shall be com-puted, with interest, in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).'0CONCLUSIONS OF LAW1. By interrogating and polling its employees concern-ing their union membership, sympathies, and desires, Re-spondent has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) of theAct.2. By discharging Carol Black and Dewey Stovall andby demoting Arlene Henry and denying her participationas an acting group teacher under the study plan, becauseof their union activities and in order to discourage mem-bership in and support for the Union, Respondent hasviolated Section 8(a)(3) and (1) of the Act.3. By instituting new work schedules and policies be-cause of the union activities of its employees and inorder to discourage membership in and support for theUnion, Respondent has violated Section 8(a)(3) and (I)of the Act.4. All full-time and regular part-time group teachers,assistant group teachers, teaching aides, bookkeepers, as-sistant bookkeepers, cooks, helpers and maintenence em-ployees employed by Respondent at its LexingtonAvenue center, exclusive of all other employees, includ-ing the executive director, educational director, assistantdirector, guards and supervisors as defined in Section2(11) of the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.5. At all times material herein the Union has been, andis now, the exclusive representative of all of the employ-ees in the aforesaid unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.6. By unilaterally announcing and implementing newpersonnel practices and procedures without notificationto or bargaining with the Union, Respondent has bar-gained in bad faith and has engaged in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) of theAct.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER The Respondent, Together We Stand Women's GuildDay Care Center, Brooklyn, New York, its officers,agents, successors, and assigns, shall:'0 See, generally. is Plumbing & Healing Co., 138 NLRB 716 (1962)1 In the event no exceptions are filed as provided by Sec 102 46 ofthe Rules and Regulations of the National Labor Relations Board, the1. Cease and desist from:(a) Interrogating or polling its employees concerningtheir union membership, activities, or desires.(b) Discriminatorily discharging, demoting, or denyingeducational opportunities to its employees or discrimina-torily implementing restrictive rules and policies becauseof the employees' union activity and in order to discour-age membership in District Council 1707, Communityand Social Agency Employees Union, American Feder-ation of State, County and Municipal Employees, AFLCIO, or any other union.(c) Failing and refusing to bargain with the Union ingood faith regarding wages, hours, and other terms andconditions of employment, by unilaterally changing workconditions.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer Carol Black, Dewey Stovall, and ArleneHenry immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityor other rights and privileges, and permit Arlene Henryto participate as an acting group teacher under the studyplan, and make them all whole for any losses they mayhave suffered by reason of the unlawful conduct in-volved herein, in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Rescind the personnel practices and procedureswhich were announced and implemented as of February26, 1980.(c) Post at its place of business in the borough ofBrooklyn and city and State of New York, copies of theattached notice marked "Appendix." 2Copies of saidnotices, on forms provided by the Regional Director forRegion 29, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.findings, conclusions, and recommended Order herein shall, as prosidedn Sec 1(02 48 of he Rules and Regulations, be adopted bh he Board andbecome its findings. conclusion,, and Order, and all objections thereoshall be deemed aived for all purposes'i In the event that this ()rder is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "'Posted Pursu-ant to a Judgnlet of the Unitcd States Court f Appeals Ellforcinig anOrder of he Natlnll .iahlbor Relallons Board "